11/15/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 18-0597


                                 No. DA 18-0597

 STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

 VAUGHN DAVID JAMES,

            Defendant and Appellant.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including December 24, 2021, within which to prepare, serve, and file its

response brief.




CMF                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        November 15 2021